Order entered January 6, 2015




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00916-CR

                         SCOTT RICHARD THORNTON, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. F13-00327-L

                                           ORDER
       Appellant’s January 1, 2015 motion to abate the appeal and for extension of time to file

appellant’s brief reports the existence of an apparent gap between volume three of the reporter’s

record prepared by court reporter Debi C. Harris and volume four prepared by Sasha S. Brooks.

In particular, the reporter’s record as filed does not include a transcription of any proceedings

regarding the preparation of the trial court’s charge, the jury arguments of counsel, or the

submission of the case to the jury.

       We GRANT appellant’s motion to the extent we ORDER court reporters Debi C. Harris

and Sasha S. Brooks to file, within THIRTY days of the date of this order, a supplemental

reporter’s record that will include the missing portion of appellant’s trial conducted on or about

June 12, 2014. In the event no notes are available to transcribe into the requested supplemental
reporter’s record, Debi C. Harris and Sasha S. Brooks are ORDERED to file a letter stating that

the requested supplemental reporter’s record cannot be filed.

         We EXTEND the time to file appellant’s brief until SIXTY days from the date of this

order.

         We DIRECT the Clerk of the Court to send a copy of this order by electronic

transmission to Debi C. Harris and Sasha S. Brooks.


                                                      /s/   LANA MYERS
                                                            JUSTICE